1

2

3

4

5

6

7

8

9

10                                 UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12                                                  ***
13   GERARDO OSORIO ORTEGA,                               Case No. 2:18-cv-01630-RFB-GWF
14                      Petitioner,                                         ORDER
            v.
15
     STATE OF NEVADA, et al.,
16
                      Respondents.
17

18          On September 5, 2018, the Court dismissed this pro se petition for writ of habeas corpus

19   as improperly commenced because it was commenced without any petition. (ECF No. 3). In
20   dismissing this action, the Court advised petitioner that no more documents could be filed in this

21   case and that any petition and application to proceed in forma pauperis should be filed, if at all,

22   only in a new action. (Id.)

23          Thereafter, on October 18, 2018, petitioner filed an application for leave to proceed in

24   forma pauperis and a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. He captioned

25   the filings with this case number and so they were filed in this case. Because this action is closed

26   and petitioner has been advised to file any new pauper application and petition in a new action
27   only, IT IS ORDERED the application for leave to proceed in forma pauperis and petition filed

28   on October 18, 2018, (ECF No. 5 & 5-1) are hereby STRICKEN.


                                                      1
1           IT IS FURTHER ORDERED that the Clerk shall send petitioner a copy of the pauper

2    application and petition filed with the Court on October 18, 2018 (ECF Nos. 5 & 5-1).

3           IT IS SO ORDERED.

4           DATED this 29th day of October 2018.
5

6                                                       RICHARD F. BOULWARE, II
                                                        UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
